PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Seo et al.
Application No. 16/819,547
Filed: 16 Mar 2020
Patent No. 11,183,644 
Issued: 23 Nov 2021
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 0553-1086.03




This is a decision on the petition under 37 CFR 1.181, filed December 1, 2021, for a duplicate Letters Patent.

The petition is GRANTED.

Since it is U.S. Patent and Trademark Office practice to assure mailing of all papers on the date indicated, there is a strong presumption that papers duly addressed and indicated as mailed, such as the Letters patent in this application, are timely delivered to the addressee.  To overcome this presumption, a verified statement with supporting evidence, such as any records which would disclose the receipt of other correspondence mailed from the U.S. Patent and Trademark Office, but fail to disclose the receipt of the Letters Patent mailed on that date, should be promptly submitted.  Further, copies of records on which receipt of the Letters Patent would have been entered had it been received are required.	

Petitioner has requested a duplicate Letters Patent, explaining that the Letters Patent was not in the envelope mailed by the USPTO. Petitioner has included a copy of his docket record where the Letters Patent would have been entered had it been received and docketed. In view thereof, the petition is granted.
 
Any questions concerning this decision may be directed to the undersigned at (571)272-3207.  Any questions concerning issuance of the duplicate Letters Patent should be directed to Rochaun Hardwick at (703)756-1411.		
	

                 
Telephone inquiries concerning this decision may be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor
Office of Petitions

cc: Rochaun Hardwick, P/OPPD (FAX 571-270-9958)